 

Exhibit 10.1

 

AMENDMENT #2

 

TO THE $550,000 PROMISSORY NOTE DATED SEPTEMBER 14, 2018

 

The parties agree that the $550,000 Fixed Convertible Promissory Note (the
“Note”) by and between Indoor Harvest Corp. (the “Borrower”) and Tangiers
Global, LLC (the “Lender”) is hereby amended as follows:

 

1. Payment. The Lender shall make a payment to the Borrower $100,000 of
Consideration, plus $10,000 in an OID, for a total additional principal sum of
$110,000 under the Note on or before April 2, 2019.     2. Use of Proceeds. The
Company covenants that it will within, one month(s) of the Effective Date of
this Consideration, it shall use approximately $100,000 of the proceeds in the
manner set forth below (the “Use of Proceeds”):     3. Independent Transactions.
The Borrower understands and agrees that the Note sets forth the terms for a
series of independent transactions in which the Lender may elect to make a
payment of Consideration to the Borrower with each payment of Consideration
creating a separate obligation of the Borrower to the Lender with the terms set
forth in the Note. Accordingly, the Maturity Date of each payment of
Consideration, and the repayment terms for each payment of Consideration, are as
set forth in the Note.     4. The Borrower confirms that it has not undertaken
any capital raise, whether through debt or equity, with any other party since
the Effective Date of the Note.

 

ALL OTHER TERMS AND CONDITIONS OF THE NOTE REMAIN IN FULL FORCE AND EFFECT.

 

Please indicate acceptance and approval of this amendment dated April 2, 2019 by
signing below:

 

/s/ Daniel Weadock   /s/ Justin Ederle Indoor Harvest Corp.   Tangiers Global,
LLC           By: Daniel Weadock   By: Justin Ederle Its: CEO   Its: Managing
Member

 

 

 

 

